UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1291


WILFREDO GONZALEZ LORA,

                                              Plaintiff - Appellant,
          versus

THOMAS M. HOLLENHORST, Virginia Assistant
United States Attorney, personal and official
capacity;    WILLIAM    FITZPATRICK,    Special
Assistant United States Attorney, official and
personal capacity; EUGENE ROSSI, Special
Assistant United States Attorney; TIMOTHY
MCGRATH,    Special   Agent    for   the   Drug
Enforcement    Administration,   official   and
personal capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:03-cv-00449-LMB)


Submitted:   November 22, 2006         Decided:     December 12, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilfredo Gonzalez Lora appeals the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b), in which he

sought    reconsideration   of     the    court’s   prior   orders    denying

reconsideration and dismissing his breach of contract action.              We

have     reviewed   the   record    and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Lora v. Hollenhorst, No. 1:03-cv-00449-LMB (E.D. Va. filed

Jan. 11, 2006 & entered Jan. 17, 2006).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -